Assumpsit upon four promissory notes signed by the defendant and indorsed and delivered to the plaintiff for value before maturity. Default having been made in payment the action was brought within six months thereafter. The statute requiring in such cases that the defendant “shall not be allowed to file an answer unless he shall file therewith an affidavit made by himself or by some person cognizant of the facts, on his behalf, that the defendant has a good defense to the action, on the merits, and stating some substantial ground of defense to the action,” (R. L. Sec. 1727,) the defendant filed with his answer of general denial an affidavit by one of his attorneys “that he is informed by said defendant and upon such information he alleges and avers that said defendant has a good defense to this action on the merits, to wit, that there was an eiltire failure of consideration for the promissory notes.” Upon the plaintiff’s motion the court ordered the answer to be stricken from the record, declared the defendant in default and authorized the clerk to assess the amount due and enter up judgment therefor and for costs, to which order and judgment the defendant excepted. Per curiam: The case is controlled by Western Nat. Bank v. Peacock, 18 Haw. 161. The defendant’s exceptions are accordingly overruled.